Citation Nr: 0821728	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
low back disorder.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDINGS OF FACT

1.	A February 1980 rating decision denied the veteran's claim 
of entitlement to service connection for a low back 
disorder.  The veteran was notified of the decision and of 
his appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the February 1980 rating decision 
is cumulative of the evidence of record at the time of the 
February 1980 denial and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a low back disorder.

3.	Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and there is no 
probative evidence establishing an etiological 
relationship between the veteran's current bilateral 
hearing loss disability and his active service.

4.	Tinnitus was not manifested in service, and there is no 
probative evidence establishing an etiological 
relationship between the veteran's current tinnitus and 
his active service.




CONCLUSIONS OF LAW

1.	The February 1980 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.	Evidence received since the February 1980 rating decision 
in connection with veteran's claim of entitlement to 
service connection for a low back disorder is not new and 
material.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.	Bilateral hearing loss hearing loss was not incurred in or 
aggravated by the veteran's active military service nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

4.	Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a February 2005 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his service connection claims for 
thyroid cancer and coronary artery disease.  A May 2005 
letter provided appropriate notice regarding what constitutes 
new and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim of 
service connection for a low back disorder.  These letters 
advised the veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Fargo VA 
Medical Center (VAMC) have also been obtained.  The appellant 
has provided private treatment records from Abbott 
Northwestern Hospital (ANH) of Minneapolis, Minnesota.  The 
veteran claimed additional private records could be obtained 
from St. Catherine's Hospital of East Chicago, Indiana.  
However, after being contacted by VA, St. Catherine's 
responded in a March 2005 letter that no records exist at the 
facility pertaining to the veteran.  As such VA's duty to 
assist in obtaining additional records has been fulfilled.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed bilateral hearing loss and tinnitus are 
etiologically related to his active service.  As he is not 
competent to provide a competent etiological opinion, the 
record is silent for a nexus between the veteran's current 
disabilities and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence to Reopen

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
January 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a February 1980 rating decision, the veteran's claim of 
service connection for a low back disorder was denied on the 
basis that the claimed disability was not etiologically 
related to the veteran's active service.  The veteran was 
notified of his appellate rights, but did not initiate an 
appeal of the decision; therefore, the RO's February 1980 
decision is final.  38 U.S.C.A. § 7105.

In January 2005, the veteran submitted an application to 
reopen his claim for service connection for a low back 
disorder.  In a July 2005 rating decision, the RO denied the 
veteran's application to reopen due to a lack of new and 
material evidence.  Evidence received prior to the February 
1980 rating decision included service treatment records.  
According to the February 1980 rating decision, the RO denied 
the veteran's claim for service connection because there was 
no evidence of record linking the veteran's current low back 
disability to his active service.

New evidence received since the February 1980 RO rating 
decision includes a statements from the veteran and a fellow 
service member, private treatment records from ANH dated 
November 1977 to January 1978 and VA treatment records dated 
January 2005.  The Board observes that the records and 
reports noted above contain a current diagnosis of a low back 
disorder, and indicate he underwent a disc laminectomy in 
1967.  In addition, the statements submitted by the veteran 
and his fellow service member suggest he suffered from an 
injury and resulting back pain in service.  However, there 
remains no competent medical evidence or opinion of record 
linking the veteran's current disorder with any injury or 
event in active service.  Thus, after careful review, the 
Board concludes that newly received evidence is cumulative of 
the record prior to the February 1980 rating decision, and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  As such, the veteran's appeal to reopen 
must be denied.

II.	Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The United States Court of Appeals for the Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts he suffers from tinnitus and bilateral 
hearing loss as a result of acoustic trauma suffered during 
active service.  Specifically, the veteran asserts that he 
was exposed to significant acoustic trauma while serving as a 
demolition expert during active service.


For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The report of a February 2005 VA audiology examination 
indicates the veteran currently suffers bilateral 
sensorineural hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  

Service medical records indicate the veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in August 1961 and July 1964, respectively.  
Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA 
used ASA units prior to July 1966.  However, in July 1966, VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 
38 C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in the instant case conducted in 1961 and 1964 
must be converted from ASA to ISO units.  

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the veteran's August 1961 entrance examination, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
15
LEFT
25
15
20
--
15

Speech recognition ability was not reported.

On examination pending service discharge in July 1964, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
--
20
LEFT
25
20
20
--
15

Again, speech recognition ability was not reported.  There 
were no findings or complaints pertaining to hearing loss.  
Thus, the Board observes the veteran did not suffer from a 
hearing disability in active service.

There is no evidence of record to indicate the veteran sought 
treatment for or was diagnosed with a hearing loss disability 
until February 2005, over 40 years post-service.  As there 
was no bilateral hearing loss for VA purposes shown within 
one year of service discharge, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board observes that the lack of evidence of hearing loss 
or tinnitus during service or immediately following service 
is not fatal to the veteran's claim.  Rather, the Board must 
now turn to the issue of whether there is competent evidence 
which attributes any post-service hearing loss or tinnitus to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  See 
also 38 C.F.R. § 3.303(d).

The Board notes that the veteran has not specifically 
asserted that he has experienced a continuity of 
symptomatology related to tinnitus since service.  In this 
regard, the Board notes a February 2007 statement by Dr. 
Burns, the veteran's private physician.  Dr. Burns states 
that the veteran has suffered from chronic tinnitus since 
1985.  With respect to hearing loss, the Board notes that, 
while the veteran claims he has suffered from hearing loss 
since service, and Dr. Burns notes the veteran has suffered 
from a hearing deficit "as long as [Dr. Burns] has known 
[the veteran],"  the Board finds that the weight of the 
credible and competent evidence is against any finding that 
there has been continuity of symptomatology since service.  
As discussed above, neither a 1964 service separation 
examination report, nor any post-service medical evidence 
shows any indication of hearing loss until February 2005 and 
tinnitus or complaints of ringing in the ears until no 
earlier than 1985, approximately 40 and 20 years, 
respectively, after the veteran's separation from active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

With regard to the 20- to 40-year evidentiary gap in this 
case between active service and the earliest evidence of 
tinnitus and hearing loss, respectively, the Board also notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings of hearing loss 
and tinnitus for decades after the period of active duty is 
itself evidence which tends to show that his current 
bilateral hearing loss and tinnitus did not have their onset 
in service or for many years thereafter.

Additionally, the lengthy lapse in time between the veteran's 
active service and the first evidence of hearing loss and 
tinnitus weighs against his claim.  The Board notes that it 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between any current bilateral hearing loss and tinnitus and 
in-service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
veteran's claim.  In this regard, the veteran has not 
produced any competent medical evidence or competent medical 
opinion linking the veteran's current hearing loss and 
tinnitus to his active service.  The Board notes that 
although the veteran is competent to provide evidence 
regarding the existence of tinnitus, he is still not 
competent to opine as to its etiology.  See Espiritu, supra.  

The Board acknowledges the veteran's assertion that the 
February 2005 VA audiology evaluation was inadequate due to a 
language barrier between himself and the VA audiologist.  
However, the Board notes that the February 2005 VA 
audiologist did not conduct an examination or provide an 
etiological opinion on which the Board is basing its 
decision.  As noted above, the evidence of record does not 
support a finding that a VA examination is necessary in the 
instant case.  See McLendon, supra.

In sum, there is no probative competent medical evidence of a 
relationship between currently diagnosed bilateral hearing 
loss and tinnitus and active service or continuity of 
symptomatology asserted by the veteran.  Rather, the 
competent evidence of record, particularly the service 
treatment records and lack of post-service medical records 
regarding tinnitus, preponderates against a finding that the 
veteran has tinnitus related to service or any incident 
thereof.  In addition, the length of time between the 
veteran's separation from active service and the first 
medical evidence of hearing loss also weighs against the 
veteran's claim of service connection for bilateral hearing 
loss on both a presumptive and direct basis.  

Finally, the Board acknowledges that the veteran himself has 
claimed his current bilateral hearing loss and tinnitus arise 
from his active service.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, supra.  Consequently, lay assertions 
of medical diagnosis or etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and tinnitus, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disorder has not been 
submitted.  The appeal is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


